Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 1, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00664-CV



          IN RE SIM-MEDS, INC. AND JUSTIN SIMONS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-19657

                        MEMORANDUM OPINION

      On September 25, 2020, relators Sim-Meds, Inc. and Justin Simons filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Elaine H. Palmer, presiding judge of the 215th District Court of Harris
County, to vacate her August 4, 2020 order denying relators’ motion to dismiss to
enforce mandatory forum-selection clause and motion to dismiss for forum non
conveniens.

      Relators’ petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A). Accordingly, we dismiss relators’
petition for writ of mandamus. We also dismiss relators’ emergency motion to stay
as moot.

                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                         2